               Case 3:19-cv-07940-SK Document 31 Filed 07/20/20 Page 1 of 9




 1   JOHN L. BURRIS, ESQ., SBN 69888
     BEN NISENBAUM, ESQ., SBN 222173
 2   LAW OFFICES OF JOHN L. BURRIS
 3   Airport Corporate Center
     7677 Oakport Street, Suite 1120 Oakland, CA 94621
 4   Telephone: (510) 839-5200
     Facsimile: (510) 839-3882
 5   Email: John.Burris@johnburrislaw.com
 6   Email: Ben.Nisenbaum@johnburrislaw.com
     Email: Lateef.Gray@johnburrislaw.com
 7
     Attorneys for Plaintiffs
 8
 9   NOAH G. BLECHMAN (State Bar No. 197167)
     noah.blechman@mcnamaralaw.com
10   RANDOLPH S. HOM (State Bar No.152833)
     randolph.hom@mcnamaralaw.com
11
     MCNAMARA, NEY, BEATTY, SLATTERY,
12   BORGES & AMBACHER LLP
     3480 Buskirk Avenue, Suite 250
13   Pleasant Hill, CA 94523
     Telephone: (925) 939-5330
14
     Facsimile: (925) 939-0203
15
16   Attorney for Defendants
     County of Alameda, “FNU” Moshcetti, Joshua Plossner,
17   Kevin Calhoun, Eduardo Rivera-Velazquez, Monica Devine,
18   Josephine Constanzo, and Dylan Green

19
                                 UNITED STATES DISTRICT COURT
20
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
21
22                                                             CASE NO.: C19-cv-07940-SK

23   Barbara Doss, individually; B.A., co-successor-           JOINT INITIAL CASE MANAGEMENT
     in-interest to Decedent Dujuan Armstrong, by              CONFERENCE STATEMENT
24   and through his Guardian Ad Litem Lilly
                                                               Conference Date: July 27, 2020
25   Coleman; J.L.J.A., co-successor-in-interest to            Time: 1:30 p.m.
     Decedent Dujuan Armstrong, by and through her             Location: San Francisco Courthouse
26   Guardian Ad Litem Janae Cook; O.A., co-                   Method: Unknown
     successor-in-interest to Decedent Dujuan
27                                                             Trial Date: None Set
     Armstrong, by and through his Guardian Ad
28   Litem Chastity Williams,                                  Magistrate Judge Sallie Kim


                                      Joint Case Management Conference Statement
                                Doss, et al. v. County of Alameda, et al. C19-cv-07940-SK
                                                           1
                  Case 3:19-cv-07940-SK Document 31 Filed 07/20/20 Page 2 of 9




 1                                Plaintiffs,

 2          vs.
 3   County of Alameda, et al.,
 4
                                  Defendants.
 5
 6
 7          Pursuant to the Courts Status Order, the parties submit the following Joint Initial Case

 8   Management Conference Statement.
 9
            1. Jurisdiction and Service:
10
            Plaintiff filed this case in federal court and assert federal question jurisdiction pursuant to 42
11
     U.S.C. § 1983 and 28 U.S.C. §§1391(b), along with state law claims. Defendants do not contest
12
13   federal jurisdiction, personal jurisdiction or venue. All named parties have been served.

14          2. Facts:

15                          a.      Plaintiffs’ Contentions

16          On June 23, 2018, Defendant Deputies Moschetti, Plosser, Calhoun, Rivera-Velazquez,

17   Devine, Constanzo, and Green conducted a physical restraint of Decedent Du’Juan Armstrong in
18   custody at Santa Rita Jail that included manual restraint and chest/diaphragm/abdominal
19   compression, causing him to be asphyxiated and killing him. Mr. Armstrong had told jail workers
20   that he had ingested narcotics and was intoxicated, and had been exhibiting bizarre behavoir at the
21   jail for nearly 24 hours, finally causing jail staff to deterimine that he be placed in a medical housing
22   unit. Mr. Armstrong, who appeared to be paranoid and delusional, did not comply with Defendants
23
     efforts to remove him from his jail cell for the transport to the medical unit. Defendants forced Mr.
24
     Armstrong out of his cell and began moving him toward the medical housing unit. Mr. Armstrong,
25
     who remained in the same paranoid and delusional state, did not voluntarily comply with the
26
     defendants, who then slammed him down to the ground and began striking Mr. Armstrong with their
27
     knees and feet, and began restraining him using prone restraint methods. Defendants then forced Mr.
28
     Armstrong into a seated “L” position. Defendants put a spit hood on Mr. Armstrong (Plaintiffs are

                                        Joint Case Management Conference Statement
                                  Doss, et al. v. County of Alameda, et al. C19-cv-07940-SK
                                                             2
                   Case 3:19-cv-07940-SK Document 31 Filed 07/20/20 Page 3 of 9




 1
     not aware of any evidence that he had been spitting), which covered Mr. Armstrong’s head, and
 2
     placed the WRAP device over Mr. Armstrong’s entire body, while still handcuffing him. An initial
 3
     vitals check by a nurse did not raise any alarms, but a second nurse check Mr. Armstrong’s pulse
 4
     shortly after the first check, and could find no pulse. Rescuscitation efforts were ineffective, and Mr.
 5
     Armstrong was pronounced dead at 7:24 p.m. The initial decision to move Mr. Armstrong to the
 6
     medical unit was made less than an hour before, at about 6:30 p.m.
 7
              At autopsy, Petecheal hemmorhages, an indicator of compression-asphyxiation, were found in
 8
     Mr. Armstrong’s eye, and his death was determined by the Alameda County Coroner’s Office
 9
10   pathologist who conducted his autopsy to have been caused by mechanical asphyxiation. While

11   cocaine and marijuana metabolites were found in the toxicological samples, these did not contribute

12   to Mr. Armstrong’s death, according to the autopsy report1.

13                                b.        Defendants’ Version of Events

14            This is a wrongful death action regarding an in custody incident (and then later death) of
15   Dujuan Armstrong (“Armstrong”), a twenty-three year old male, at the Outpatient Housing Unit
16   ("OPHU") of the Santa Rita Jail (SRJ) on June 23, 2018. During transport to OPHU, Alameda
17   County Sheriff Office ("ACSO") deputies used force to control Armstrong, including the deployment
18   of the WRAP leg restraint and spit mask. Subsequent to the use of force, Armstrong died. The
19   County Coroner determined that Armstrong tested positive for narcotics, and died of asphyxiation.
20
              The lawsuit was filed by the Law Offices of John L. Burris. Per the Complaint, Plaintiffs
21
     include Barbara Doss, the surviving mother of Armstrong, and his four surviving minor children,
22
     B.A., J.L, J.A., and O.A, whose interests are represented by three separate Guardians Ad Litem,
23
     namely Lilly Coleman, Janae Cook, and Chastity Williams. Defendants that are named are the
24
     County of Alameda, Sheriff Gregory Ahern, and ACSO deputies "FNU" Moschetti, Joshua Plosser,
25
     1 Defendants assert that so-called “Excited Delirium Syndrome” may have contributed to Mr. Armstrong’s death. Coincidentally, The
26   Washington Post published an article yesterday, Sunday, July 19, 2020 dismissing Excited Delirium as a phony excuse for police
     misconduct based on junk science. See “Police Keep using ‘excited delirium’ to justify brutality. It’s junk science.” Sub-heading: “The
27   ‘diagnosis’ misappropriates medical terminology to shield officers from accountability.” Online at:
     https://www.washingtonpost.com/outlook/chokehold-police-excited-delirium/2020/07/17/fe907ec8-c6bc-11ea-b037-
28   f9711f89ee46_story.html



                                                Joint Case Management Conference Statement
                                          Doss, et al. v. County of Alameda, et al. C19-cv-07940-SK
                                                                       3
                 Case 3:19-cv-07940-SK Document 31 Filed 07/20/20 Page 4 of 9




 1
     Kevin Calhoun, Eduardo Rivera-Velazquez, Monica Devine, Josephine Constanzo, and Dylan Green.
 2
     The County and ACSO deputies were served and filed a Motion to Dismiss as to particular causes of
 3
     action in this case - the excessive force claim under the Fourth Amendment, the due process claim
 4
     under the Fourteenth Amendment, and the Monell claim. The Motion was granted in part and denied
 5
     in part. (ECF 18; ECF 24.) Sheriff Gregory Ahern was dismissed from the action. The Defendants
 6
     have answered the operative complaint and this case is at issue.
 7
            Armstrong was convicted of burglary and sentenced to serve 120 days in jail. He was
 8
     authorized to complete his jail time on weekends. On June 22, 2018, Armstrong arrived at the jail at
 9
10   8:37 p.m.    He was not provided a medical assessment since he answered "no" to all medical

11   questions. Based on observations, at 10:15 p.m. he was transferred to a "sobering" cell. Armstrong

12   received a medical evaluation approximately 8 hours later. On June 23rd at 6:00 a.m. Armstrong

13   admitted to an ACSO deputy that he was under the influence of narcotics. Several ACSO deputies

14   suspected that Armstrong had ingested narcotics and/or possibly had drugs in his rectum while at the
15   jail (e.g. on June 23rd at 3:30 p.m., ACSO deputy Valentine observed Armstrong "on all fours
16   screaming for help", growling, crying, stripping off his clothes, placing his finger into his anus then
17   his mouth and chewing on the toilet). At 7:31 a.m., his urine sample was taken, and tested at 2:00
18   p.m. The sample tested positive for cocaine, methamphetamine and marijuana. A medical assessment
19   of Armstrong was completed at 2:36 p.m.
20
            During Armstrong's transport to the OPMU, he physically resisted deputies while he was
21
     handcuffed, including attempting to walk in the opposite direction, pushing back on the ACSO
22
     deputies, attempting to run from deputies, and attempting to trip deputies. In order to control
23
     Armstrong and overcome his resistance, and to protect themselves, ACSO deputies used force
24
     including closed fist strikes and knee strikes. While deputies tried to get him into the WRAP.
25
     During the application of the WRAP leg restraint, Armstrong continued to resist, pushing his body
26
     back towards the deputies. To secure the WRAP, six deputies pushed/pulled Armstrong's upper body
27
     and head forward, using their body weight in order to secure the WRAP. Ultimately, the straps were
28
     tightened to hold Armstrong in this position. The spit mask was also applied to Armstrong.
                                       Joint Case Management Conference Statement
                                 Doss, et al. v. County of Alameda, et al. C19-cv-07940-SK
                                                            4
                  Case 3:19-cv-07940-SK Document 31 Filed 07/20/20 Page 5 of 9




 1
             On June 25th, Dr. Magat, the Medical Director of CFMG, opined that cardiopulmonary arrest
 2
     was the preliminary cause of death. She noted that Armstrong was 5'11" and weighed 271 pounds.
 3
     At intake, he appeared angry and uncooperative.                His drug screen confirmed the presence of
 4
     marijuana, cocaine, and methamphetamine. She also noted that he became increasingly agitated and
 5
     resistive while being transported to OPHU resulting in ACSO deputies using force to retain him.
 6
             The autopsy of Armstrong was conducted by Dr. M. Ferenc, a forensic pathologist. The
 7
     findings indicated that Armstrong had preexisting pulmonary congestion, cardiac hypertrophy and
 8
     dilation, and borderline severe obesity. Petechiae were located in his eye and minor external injuries
 9
10   were located on his wrist and hand.          Armstrong's toxicology results were positive for cocaine

11   metabolite and marijuana metabolite. Coupled with his severe obesity, preexisting heart issues,

12   agitation,    and physical exertion, his toxicology results suggest that excited delirium

13   contributed/caused his death. Dr. Ferenc concluded that Armstrong's drug use did not contribute to

14   his death, and determined that the cause of death was mechanical asphyxia.
15           3. Legal Issues
16           The Complaint currently asserts the following federal claims against Defendants: 1) Section
17   1983 excessive force; 2) Fourteenth Amendment right to familial relationship; and 3) Section 1983
18   unconstitutional policy, custom or practice (Monell). In addition, the Complaint asserts the following
19   state law claims: 1) violation of California Civil Code section 52.1 (Bane Act); and 2) negligence.
20
             These claims raise at least the following issues: 1) whether defendants used objectively
21
     reasonable force in an attempt to physically control Plaintiffs’ Decedent; 2) whether the individual
22
     officer defendants violated Plaintiffs Decedent’s civil rights including access to medical care, and
23
     whether such violations were reckless or intentional for purposes of the Bane Act claim; 3) whether
24
     the individual officers are entitled to qualified immunity and/or state law immunity and/or other
25
     defenses; 4) whether Plaintiffs can demonstrate any potential Monell claim against the City; whether
26
     the individual defendant deputies breached their duty of care to Plaintiffs’ Decedent.
27
             4. Motions
28


                                        Joint Case Management Conference Statement
                                  Doss, et al. v. County of Alameda, et al. C19-cv-07940-SK
                                                             5
                Case 3:19-cv-07940-SK Document 31 Filed 07/20/20 Page 6 of 9




 1
             The parties believe a Stipulated Protective Order will be filed in this matter to protect any
 2
     confidential records that are to be disclosed in this litigation..
 3
             Defendants will be evaluating the filing of a dispositive motion for summary judgment and/or
 4
     partial summary judgment at the appropriate time. Numerous motions in limine are contemplated.
 5
     No other motions are currently contemplated at this early stage.
 6
             5. Amendment of Pleadings
 7
             Subsequent to the Court granting the Defendants’ Motion to Dismiss in part, and Plaintiffs’
 8
     compliance with the related Order. Plaintiffs will need to amend the Complaint further to more
 9
10   specifically state the identity of Defendant Moschetti, whose first name is unknown, once that

11   becomes known to Plaintiffs early in discovery.

12           6. Evidence Preservation

13           Counsel for the parties represent that they have taken steps necessary to preserve evidence

14   relevant to the issues reasonably evident in this action since this lawsuit was brought by Plaintiff.
15           7. Disclosures
16           Plaintiffs and Defendants anticipate that they will make their respective initial disclosures on
17   or before August 7, 2020.
18           8. Discovery
19           The parties have not served written discovery, or set dates for depositions. They do not
20
     currently anticipate the need for additional written discovery or depositions beyond that permitted by
21
     the Rules, but will approach the Court regarding additional discovery if necessary.
22
             Plaintiffs will submit written discovery to Defendant County, focusing on the subject-incident
23
     and video of it, and related policies and training, as well as the individual personnel records of the
24
     named defendant deputies. Plaintiffs will depose each defendant, and may depose several PMK
25
     witnesses regarding training and policies related to the subject-incident.
26
             Defendants anticipate performing the following discovery in this matter: Written discovery to
27
     Plaintiffs, the deposition of Plaintiffs, the depositions of percipient or material witnesses regarding
28
     the subject incident and/or any damages or liability related issues, the depositions of any relevant
                                         Joint Case Management Conference Statement
                                   Doss, et al. v. County of Alameda, et al. C19-cv-07940-SK
                                                              6
                Case 3:19-cv-07940-SK Document 31 Filed 07/20/20 Page 7 of 9




 1
     treating physicians and/or medical providers of Plaintiffs and Plaintiffs’ Decedent and the subpoena
 2
     of relevant records pertaining to issues in this case. There will likely be a need for each side to take
 3
     more than ten depositions in this case and the parties will seek leave of Court should discovery
 4
     approach those levels and/or if there is such a need.
 5
            9. Class Actions
 6
            This matter is not a class action.
 7
            10. Related Cases
 8
            The parties are unaware of any related cases.
 9
10          11. Relief

11          Plaintiffs are seeking general, special, and punitive damages in an unspecified amount, costs,

12   attorneys’ fees, and injunctive relief.

13          Defendants dispute that Plaintiffs are entitled to any relief or monetary damages in this action,

14   or any injunctive relief.   Defendants reserve the right to seek costs of suit against Plaintiffs should
15   Defendants be determined to be the prevailing party.
16          12. Settlement and ADR
17          The parties are in agreement to participate in an early settlement conference before Magistrate
18   Judge Laurel Beeler and have recently stipulated to that process. ECF 29.
19          13. Consent to Magistrate Judge for All Purposes
20
            The parties have all consented to a Magistrate Judge.
21
            14. Other References
22
            The parties do not believe the case is suitable for reference to binding arbitration, a special
23
     master, or the Judicial Panel on Multidistrict Litigation.
24
            15. Narrowing of Issues
25
            Defendants will be seeking to narrow the issues in this matter via the discovery process and
26
     any stipulations that can be attained during the discovery process, as well as via the filing of any
27
     dispositive motions, or other motions, up to the time of trial. Plaintiffs contend that all issues pled
28
     are properly before the Court and will be ripe for trial.
                                         Joint Case Management Conference Statement
                                   Doss, et al. v. County of Alameda, et al. C19-cv-07940-SK
                                                              7
               Case 3:19-cv-07940-SK Document 31 Filed 07/20/20 Page 8 of 9




 1
            16. Expedited Trial Procedure
 2
            This is not the type of case that can be handled in an expedited fashion.
 3
            17. Scheduling
 4                            Case Event                                    Proposed Date/Disclosure
 5                                                                          Deadline/Hearing Date
 6    Deadline to seek leave to add new parties or amend the                August 31, 2020
      pleadings
 7
      Updated Joint Case Management Conference Statement                    October 15, 2020
 8    due filed
 9    ADR Completion Date                                                   December 18, 2020
      Non-expert discovery completion date                                  February 26, 2021
10
      Expert disclosures required by Federal Rule of Civil                  March 5, 2021
11    Procedure
12    Rebuttal expert disclosures                                           March 19, 2021
      Expert discovery completion date                                      May 28, 2021
13
      Last hearing date for dispositive motions                             July 12, 2021
14    Final pretrial conference                                             November 12 2021
15    Trial                                                                 December 6, 2021
      Length of trial                                                       10-12 days
16
17
18          18. Trial

19          The parties demand a trial by jury. The parties anticipate a 10 to 12 day jury trial.

20          19. Disclosure of Non-Party Interested Entities or Persons

21          The parties are not aware of any non-party interested entities or persons.

22          20. Professional Conduct
23          All attorneys of record for the parties represent that they have reviewed the Guidelines for
24   Professional Conduct for the Northern District of California.
25          21. Other Matters
26          None known at this time.
27          The parties attest that concurrence in the filing of these documents has been obtained from
28
     each of the other Signatories, which shall serve in lieu of their signatures on the document.

                                        Joint Case Management Conference Statement
                                  Doss, et al. v. County of Alameda, et al. C19-cv-07940-SK
                                                             8
              Case 3:19-cv-07940-SK Document 31 Filed 07/20/20 Page 9 of 9




 1
 2   Dated: July 20, 2020                                  THE LAW OFFICES OF JOHN L. BURRIS
 3                                                           /s/ Ben Nisenbaum
 4                                                         John L. Burris
                                                           Ben Nisenbaum
 5                                                         Lateef H. Gray
                                                           Attorneys for Plaintiffs
 6
 7
     Dated: July 20, 2020                                  MCNAMARA, NEY, BEATTY, SLATTERY,
 8                                                         BORGES & AMBACHER LLP
 9
                                                            /s/ Noah G. Blechman
10                                                         Noah G. Blechman
                                                           Randolph S. Hom
11                                                         Attorney for Defendants
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                  Joint Case Management Conference Statement
                            Doss, et al. v. County of Alameda, et al. C19-cv-07940-SK
                                                       9
